Citation Nr: 0505034	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-21 870A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $ 2,375.58.

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
July 1986.  This matter arises from a February 2003 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
the veteran's claim for a waiver of recovery of an 
overpayment of VA compensation benefits.  


FINDING OF FACT

On October 15, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant indicating that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to a waiver of recovery of an 
overpayment of VA compensation benefits in the amount of $ 
2,375.58 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that the veteran filed a 
Substantive Appeal in August 2003 that addressed the issue of 
entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $ 2,375.58.  In 
September 2004, the RO advised the veteran that his appeal to 
the Board had been certified, and his file was being 
transferred to the Board.  The veteran responded in October 
2004 by indicating that he was unaware of filing any appeal 
with the Board.  He further stated that he had "no intention 
in appealing" the RO's decision to deny his claims.  As a 
result of his incarceration and physical ailments, he said he 
did not have the strength to appeal any decision by the RO.  
He asked to "stop all proceedings."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal for a waiver of recovery of an 
overpayment of VA compensation benefits in the amount of $ 
2,375.58 and, hence, there remain no allegations of errors of 
fact or law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and the appeal is dismissed.


ORDER

The appeal of entitlement to a waiver of recovery of an 
overpayment of VA compensation benefits in the amount of $ 
2,375.58 is dismissed.


                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


